Title: To Thomas Jefferson from John Adams, 21 February 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Feb. 21. 1786.

I have desired Colonel Smith to go Express to Paris, to intreat you to come here without loss of Time. The Portuguese Minister has received his Instructions from his Court, and we may here together conduct and finish the Negotiation with him, I suppose in three Weeks. But there is another Motive more Important. There is here a Tripolitan Ambassador with whom I have had three Conferences. The Substance of what passed Colonel Smith will explain to you. Your Visit here will be imputed to Curiosity, to take a Look at England and pay your Respects at Court and to the Corps Diplomatick. There is nothing to be done in Europe, of half the Importance of this, and I dare not communicate to Congress what has passed without your Concurrence. What has been already done and expended will be absolutely thrown away and We shall be involved in a universal and horrible War with these Barbary States, which will continue for many Years, unless more is done immediately. I am so impressed and distressed with this affair that I will go to New York or to Algiers or first to one and then to the other, if you think it necessary, rather than it should not be brought to a Conclusion. Somebody must go to N. York, one of Us, or Humphries or Smith in order to perswade Congress of the Necessity of doing more. Then somebody must go to Holland to obtain the means, and then somebody perhaps to Algiers to make Use of them. The Tripolitan might be perswaded to go with him. I refer you to the Bearer for all other Particulars, and have the Honour to be with great Esteem your Friend,

John Adams

